IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

ELI LILLY AND COMPANY,
Plal`ntiff,
V Civ. No. l7-1293- MSG

EAGLE PHARMACEUTICALS, INC.,

Defendant.

 

MEMORANDUM ORDER

Currently pending before me is a letter from defendant Eagle Pharmaceuticals, Inc.
(“Eagle”) seeking resolution of several discovery disputes Eagle has with plaintiff Eli Lilly and
Company (“Lilly”). (D.I. 59).

Lilly’s response indicates that the parties did not meet and confer regarding all of the
disputes raised in the letter. (D.I. 67 at 1). In addition, Eagle’s Delaware counsel was not present
in the only meet and confer the parties held in which only some of the discovery disputes were
addressed. (Id.).

Delaware Local Rules and the Scheduling Order governing this case both require Delaware
counsel to meet and confer regarding any and all discovery disputes before the parties seek relief
from the court. See Del. L. R. 7.1.1; D.I. 16 1 3(e) n. l.

NOW, THEREFORE, this lOth day of December, 2018, it is HEREBY ORDERED that

l. Eagle’s request for relief (D.I. 59) is denied without prejudice to renewing the
request after counsel for the parties, including Delaware counsel, have met and conferred regarding

the issues raised in the letter.

¢%g<

Mitchen s. Goiaizé?g"
UNITED srArEs DIsTRIcT JUDGE

/3`1/ ¢//;aD/?

